DETAILED CORRESPONDENCE
Continuation Application
This application is a continuation application (“CON”) of U.S. App# 16/730916. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).	

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are pending/examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sensing device for” (see Claim 11; see Applicant’s Originally Filed Specification [0043] for support.);
“mapping information module for” (see Claims 11 and 19; see Applicant’s Originally Filed Specification [0016] for support.); and
“route selection module for” (see Claims 11 and 19; see Applicant’s Originally Filed Specification [0016] for support.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”5 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-10 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-10 is/are directed to a “method”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination; (This step(s) is/are considered calculation/analysis step and/or Mere Data Gathering. See MPEP § § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

identifying a plurality of possible routes between the origin and the destination using mapping information …; (This step(s) is/are considered calculation/analysis step and/or Mere Data Gathering. See MPEP § § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

evaluating the plurality of possible routes…; (This step(s) is/are considered calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.).

providing the selected one of the plurality of possible routes to a vehicle…; (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.).

receiving information from at least one of the vehicle and a vehicle passenger…  (This/These step(s) is/are considered Receiving or transmitting data over a network and/or Mere Data Gathering. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity and/or § 2106.05(g) Insignificant Extra-Solution Activity.)


Dependent Claim(s) 2-9 is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 does not recite(s) the following additional element(s): “processor”; and “memory”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum6 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

Based on the facts listed above, The Examiner, considers recited limitations such as “processor” and “memory” to be at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).

Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 11 and 19 recite(s) “a comfort level” which is an indefinite because the limitation “comfort” is a subjective term (see MPEP § 2173.05(b) Relative Terminology (IV) Subjective Terms) based on personal opinion/preference relating (#1) reckless and/or safe driving habits causing an emotional response; (#2) to a degree of physical motion from bumpiness on a particular roadway; (#3) focusing solely on physical interactions with physical features inside a vehicle’s cabin or (#4) a level of stress with familiarity or unfamiliarity on a stretch of road; however, the “comfort” limitation is not clear. “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.” The Examiner requests Applicant to provide the exact paragraphs in The Originally Filed Specification that limit the scope regarding “comfort” as presented in the claims.  For purposes of compact prosecution, The Examiner examines the last limitation as “subsequent to completion of a delivery of the item, receiving information from at least one of the vehicle and a vehicle passenger [[regarding a comfort level of the route segment]].”

Claims 2-10, 12-18 and 20 are rejected based on dependency.  

Claims 3 and 13 repeat the subject matter of Claims 1 and 11 and rejected in like manner. For purposes of compact prosecution, The Examiner examines this limitation as “wherein the received information comprises a progress response”.

Claims 7 repeat the subject matter of Claims 1 and 11 and rejected in like manner. For purposes of compact prosecution, The Examiner examines this limitation as:
“wherein the evaluating further comprises 
characterizing each of the route segments according to an optimum route and 
assigning a route type to the route segment corresponding to the characterization thereof”.

Claims 17 repeat the subject matter of Claims 1 and 11 and rejected in like manner. For purposes of compact prosecution, The Examiner examines this limitation as:
“wherein the evaluating further comprises 
characterizing each of the route segments according to an optimum route and 
assigning a route type to the route segment corresponding to the characterization thereof; and 
identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20200380467 A1 (“Chen”).

Claim 1 repeats the subject matter of Claim 11 and rejected in like manner.

Regarding Claim 11. An intelligent delivery system (e.g., “package delivery system”) for a vehicle, the intelligent delivery system comprising (see at least ¶ 20):
at least one sensing device for (e.g., “cell phone”) determining at least one of (Only one option is required to satisfy an “at least one of” limitation.) a characteristic and an identity (e.g., “bar code” and/or “QR code”) of an item for delivery from an origin to a destination (see at least ¶ 276-277 and Fig. 34 with associated text; “...when a driver picks up the package, the package has a package identifier such as a barcode, QR code or the like. The driver scans the package identifier with the camera on their cell phone when the driver picks up the package.”);
a mapping information module for storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination (see at least ¶ 316 and 326, Fig. 7, 12-14 and 18 with associated text. Fig. 12-14 and 18 show a GUI displaying a street map from a web client/application.), the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route (see at least Fig. 18 with associated text; in particular, ¶ 313. “As seen in FIG. 18, optional map directions 190 can guide the user. A location marker for 91 identifies the location of the driver cell phone 51. The server or driver cell phone can provide a first route option 195, a second route option 196 or a third route option 197.”); and
a route selection module for 
evaluating the plurality of possible routes in view of the identified at least one of (Only one option is required to satisfy an “at least one of” limitation.) the item characteristic and the item identity to select one of the plurality of possible routes (see at least ¶ 326, Fig. 7, 18 with associated text) and 
providing the selected one of the plurality of possible routes to a vehicle (see at least ¶ 326, Fig. 7, 18 with associated text),
wherein the vehicle delivers the item from the origin to the destination via the identified route (see at least Fig. 18-19 with associated text), and
wherein subsequent to completion of a delivery of the item, information is received from at least one of (Only one option is required to satisfy an “at least one of” limitation.) the vehicle and a vehicle passenger (see at least Fig. 35-37 with associated text. Refer to § 112 rejection for interpretation.) [[regarding a comfort level of the route segment]].

Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 11222299 B1 (“Baalke”).

	Claims 1 and 11 repeat the subject matter of Claim 19 and rejected in like manner.
Claims 2 and 12 repeat the subject matter of Claim 20 and rejected in like manner.

	Regarding Claim 3, Baalke discloses wherein the received information comprises a progress response (see C36:23-46; Refer to § 112 rejection for interpretation.).

Regarding Claim 4, Baalke discloses wherein the received information comprises sensor data indicative of a condition of the route segment (“…operational or environmental conditions, traffic conditions, ground or surface conditions, weather conditions, planned or ongoing construction or other events, or any other factors that may affect the capacity of one or more paths or routes within areas in which such autonomous vehicles 250-1, 250-2 . .. 250-n are operating or have operated” -- see at least C19:65-C20:43 and Fig. 5F with associated text).

Regarding Claim 6, Baalke discloses wherein the item identity is identified by at least one of (Only one option is required to satisfy an “at least one of” limitation.) reading a code associated with the item (C16:66-C17:4), information provided by a user, and using imaging devices to capture one or more images of the item by which to identify the item.

Regarding Claim 7, Baalke discloses wherein the evaluating further comprises 
characterizing each of the route segments according to an optimum route (see at least C39:27-C41:18 and Fig. 6A-6B, 8A-8B with associated text; Refer to § 112 rejection for interpretation) and 
assigning a route type to the route segment corresponding to the characterization thereof (see at least C39:27-C41:18 and Fig. 6A-6B, 8A-8B with associated text; Refer to § 112 rejection for interpretation).

Regarding Claim 8, Baalke discloses wherein the evaluating further comprises 
identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (“groceries” -- see at least C16:66-C17:10; C28:50-59; C30:15-C31-39; C33:1-C41:19-32 and Fig. 8A-8B with associated text).

Regarding Claim 9, Baalke discloses selecting the one of the plurality of possible routes that has a highest percentage of route segments of the identified type (see at least C33:1-C34:43; Fig. 6A-6B, 8A-8B with associated text; Baalke discloses handling deliveries with the following common paved or flat surfaces: “a front door connected to a sidewalk or street via a private walkway”; “a front door of the building, which may be connected to a driveway via a private walkway”; “a building has a setback with a driveway but does not include a walkway”; “a building does not include a setback, e.g., a single-tenant or small multi-tenant building that is adjacent a street or has a landing or stoop that abuts a street or sidewalk directly”.)

Regarding Claim 10, Baalke discloses: 
identifying at least one additional constraint (e.g., “operating restrictions” and/or “…dimensions of such vehicles (e.g., heights, lengths, widths), as well as operating characteristics of such vehicles (e.g., power levels, speeds, ranges, carrying volumes or weight limits)”) in connection with a delivery of the item (see at least C22:64-C23:61), 
wherein the evaluating further comprises evaluating the plurality of possible routes in view of the identified at least one of (Only one option is required to satisfy an “at least one of” limitation.) the item characteristic and the item identity in combination with the identified at least one additional constraint to select the one of the plurality of possible routes (see at least C22:64-C23:61, C6:55-C7:7 and Fig. 6A-6B, 8A-8B with associated text).

Claim 13 repeats the subject matter of Claim 3 and rejected in like manner.
Claim 14 repeats the subject matter of Claim 20 and rejected in like manner.

Regarding Claim 15, Baalke discloses: 
wherein the route selection module further provides the selected one of the plurality of possible routes to a vehicle (see at least C6:55-C7:7 and Fig. 6A-6B, 8A-8B with associated text), 
wherein the vehicle delivers the item from the origin to the destination via the identified route (see at least C6:55-C7:7 and Fig. 6A-6B, 8A-8B with associated text).

Regarding Claim 16, Baalke discloses wherein the vehicle comprises an autonomous vehicle (see at least Abstract).

Regarding Claim 17, Baalke discloses wherein the evaluating further comprises:
characterizing each of the route segments according to an optimum route (see at least C39:27-C41:18 and Fig. 6A-6B, 8A-8B with associated text; Refer to § 112 rejection for interpretation) and 
assigning a route type to the route segment corresponding to the characterization thereof (see at least C39:27-C41:18 and Fig. 6A-6B, 8A-8B with associated text; Refer to § 112 rejection for interpretation); and
identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (“groceries” -- see at least C16:66-C17:10; C28:50-59; C30:15-C31-39; C41:19-32 and Fig. 8A-8B with associated text).

Claim 18 repeats the subject matter of Claim 10 and rejected in like manner.

Regarding Claim 19, Baalke discloses a vehicle (e.g., “autonomous vehicle
250-i”) comprising (see Fig. 2B with associated text; in particular, C14:65-66):
an onboard computer (e.g., PROCESSOR 252-i; see at least Fig. 2B with associated text);
a sensor suite (e.g., “one or more sensors 262-i”; see at least C15:3-5, C15:24-C17:24) comprising 
a plurality of imaging devices (see at least C15:24-C17:24) and 
at least one sensing device for (e.g., “item identification sensor”) determining at least one of (Only one option is required to satisfy an “at least one of “limitation.) a characteristic and an identity (e.g., “bar code”) of an item for delivery from an origin to a destination (C16:66-C17:4, C18:36-47);
a mapping information module for storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route (see at least C3:19-38; C6:48-54, C17:45-59; C18:48-C19:9; C19:54-C20:4; C48:30-48 and Fig. 1D, 6A-6B, 8A-8B with associated text. The module for mean-plus-function language is mapped to Baalke’s “embodied directly in hardware, in a software module…or in a combination of the two.”); and
a route selection module for (C48:30-48; The module for mean-plus-function language is mapped to Baalke’s “embodied directly in hardware, in a software module…or in a combination of the two.”)
evaluating the plurality of possible routes in view of the identified at least one of (Only one option is required to satisfy an “at least one of” limitation.) the item characteristic and the item identity to select one of the plurality of possible routes (see at least Abstract; C3:19-38; C5:18-23; C6:48-54 and Fig. 6A-6B, 8A-8B with associated text) and 
providing the selected one of the plurality of possible routes to a vehicle (see at least Abstract; C3:19-38; C5:18-23; C6:48-54 and Fig. 6A-6B, 8A-8B with associated text), 
wherein the vehicle delivers the item from the origin to the destination via the identified route (see at least Abstract; C3:19-38; C5:18-23; C6:48-54 and Fig. 6A-6B, 8A-8B with associated text) and 
subsequent to completion of a delivery of the item and, subsequent to delivery of the item, information is received from at least one of (Only one option is required to satisfy an “at least one of” limitation.) the vehicle and a vehicle passenger (C36:55-56; Refer to § 112 rejection for interpretation.) [[regarding a comfort level of the route segment]].

Regarding Claim 20, Baalke discloses wherein the mapping information module updates the mapping information for at least one of the route segments of the selected route using the received information (see at least C19:65-C20:3 and Fig. 6A-6B with associated text; Refer to § 112 rejection for interpretation.) [[regarding the comfort level of the route segment]].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Baalke and further in view of Official Notice.

	Regarding Claim 5, Baalke does not directly disclose wherein the item characteristic comprises at least one of a sturdiness of the item, a physical state of the item, and a perishability of the item.
The Examiner takes Official Notice that it is well known in the art that physical goods are delivered in physical packaging.  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Baalke’s invention by placing physical goods inside physical packaging as taught by Official Notice in order to protect physical goods from damage while en route to its destination.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph
        5 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        6 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF